UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2016 Commission File No. 333-192107 Premier Pacific Construction, Inc. (exact name of registrant as specified in its charter) Nevada 90-0920687 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13103 Golden Way Poway,CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code – (858) 748-7152 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes­­o No x As of May 10, 2016 Premier Pacific Construction, Inc. had5,169,000shares of common stock outstanding. 1 Table of Contents Table of Contents Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of March 31, 2016 and December 31, 2015 3 Statements of Operations – for the three months and nine months ended March 31, 2016 and 2015. 4 Statements of Cash Flows – for the nine months ended March 31, 2016 and 2015. 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3.Quantitative and Qualitative Disclosures about Market Risk 9 Item 4.Controls and Procedures 9 Part II. Other Information 11 Item 1.Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3.Defaults upon Senior Securities 11 Item 4.Removed and Reserved 11 Item 5.Other Information 11 Item 6.Exhibits 11 Signatures 12 2 Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) PREMIER PACIFIC CONSTRUCTION, INC. Balance Sheets (Unaudited) March 31, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Total current assets Fixed assets Property and equipment,net TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Loan payable - Accrued interest - Loan from shareholder - Total current liabilities TOTAL LIABILITIES STOCKHOLDER'S EQUITY (DEFICIT) Common Stock $0.001 par value, 75,000,000 authorized and 5,169,000 issued and outstanding as of March 31, 2016 and 5,144,000 as of December 31, 2015 respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITITES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed financial statements. 3 Table of Contents PREMIER PACIFIC CONSTRUCTION, INC. Statements of Operations (Unaudited) Three Months Ended Three Months Ended March 31, 2016 March 31, 2015 Revenue Construction income $ $
